Case 1:20-cv-03315-ER Document 54-33 Filed 05/27/20 Page 1 of 5




               EXHIBIT 33
      Case 1:20-cv-03315-ER Document 54-33 Filed 05/27/20 Page 2 of 5




20 Civ. 3315             Subject to Protective Order             MCC 1747
      Case 1:20-cv-03315-ER Document 54-33 Filed 05/27/20 Page 3 of 5




20 Civ. 3315             Subject to Protective Order             MCC 1748
       Case 1:20-cv-03315-ER Document 54-33 Filed 05/27/20 Page 4 of 5




20 Civ. 3315              Subject to Protective Order              MCC 1749
      Case 1:20-cv-03315-ER Document 54-33 Filed 05/27/20 Page 5 of 5




20 Civ. 3315             Subject to Protective Order             MCC 1750
